DETAILED ACTION
This action is in response to the communication filed on 03/20/2020.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

               REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, & 11. More specifically, the prior art of record does not specifically  identify a negative behavioral propensity associated with a human subject; generate, using category training data including a plurality of applications and a plurality of correlated categories, and using a classification algorithm, an application category classifier, wherein the application category classifier inputs applications and outputs categories of the applications; receive an application to be loaded to a device operated by the human subject; identify, using the application category classifier, a category of the application, wherein identifying the category further comprises: determining, a plurality of application data elements; classifying each application data element of the plurality of application data elements to an application data object of a plurality of application data objects using an object classifier; and inputting the plurality of objects to the application category classifier; and determine an effect of the category on the negative behavioral propensity.
Dependent claims 2-10, & 12-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Fadem et al US 20080208072 A1 Biopotential Waveform Data Fusion Analysis and Classification Method.
 Chen et al US 20180018456 A1 Devices and Methods for Classifying an Execution Session.
 Gupta et al US 20150161386 A1 Methods and Systems of Using Application-Specific and Application-Type-Specific Models for The Efficient Classification of Mobile Device Behaviors.
 Shulman et al US 20140369597 A1 SYSTEM AND METHOD OF CLASSIFIER RANKING FOR INCORPORATION INTO ENHANCED MACHINE LEARNING.
 Vairavan et al US 20200327882 A1 SSYSTEM AND METHOD FOR DETECTING COGNITIVE DECLINE USING SPEECH ANALYSIS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166